Moshe Rothman (petitioner) purports to appeal under S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial of relief by a single justice of this court. Rule 2:21 (2) requires that the record appendix, accompanied by a memorandum, must be filed in the office of the clerk of this court for the Commonwealth within fourteen days of the filing of the notice of appeal. The petitioner filed his notice of appeal on November 3, 1997, and filed his record appendix and memorandum on December 8, 1997. Hence, we dismiss the appeal. Moreover, if we were to give the appeal further consideration,* 1 we note that we would affirm the judgment of the single justice because the petitioner has not met the requirement of mle 2:21 (2) that he “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.”

Appeal dismissed.


Assuming, without deciding, that the petitioner challenged an interlocutory ruling in the trial court before the single justice.